                                          Case 3:20-cv-07182-JCS Document 30 Filed 10/18/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     FACEBOOK, INC.,                                    Case No. 20-cv-07182-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER SETTING BRIEFING
                                                   v.                                       SCHEDULE AND HEARING ON
                                   9
                                                                                            MOTION FOR TEMPORARY
                                  10     BRANDTOTAL LTD., et al.,                           RESTRAINING ORDER
                                                        Defendants.                         Re: Dkt. No. 27
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ proposals for briefing and hearing the motion for a
                                  14   temporary restraining order filed by Defendants BrandTotal Ltd. and Unimania, Inc. (collectively,
                                  15   “BrandTotal”), and sets the following schedule:
                                  16          (1) Plaintiff Facebook, Inc. shall file its opposition brief no later than Wednesday, October
                                  17   21, 2020.
                                  18          (2) BrandTotal shall file its reply brief on Thursday, October 22, 2020.
                                  19          (3) A hearing will occur on Monday, October 26, 2020 at 2:00 PM via Zoom webinar.
                                  20          IT IS SO ORDERED.
                                  21   Dated: October 18, 2020
                                  22                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  23                                                     Chief Magistrate Judge
                                  24
                                  25
                                  26
                                  27
                                  28
